Citation Nr: 0102811	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an increased rating for a disability 
characterized as multiple shell fragment wound scars of the 
neck, back, and both posterior arms, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active military service from May 1967 to May 
1969.  

This appeal arises from a May 1999 rating action.  The 
veteran's disagreement with this decision was received in 
July 1999, and after a statement of the case was issued, he 
perfected his appeal in November 1999.  Thereafter, the case 
was forwarded to the Board of Veterans' Appeals (Board), in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained. 

2.  The veteran's service medical records do not reflect any 
complaints of neck pain and when examined in connection with 
his discharge from service, the neck and spine were normal 
upon clinical evaluation.  

3.  In 1995, the veteran underwent an anterior cervical 
diskectomy with fusion for cervical myelopathy.  

4.  There is no medical record reflecting the opinion that 
the cervical spine disability requiring the veteran to 
undergo surgery in 1995, was related to an event in service, 
or to a service connected disability. 

5.  A physician who conducted an examination for VA purposes 
in April 1999, commented that he did not think there was any 
relationship between the veteran's service connected scars 
and his complaints of back pain.  

6.  The veteran's multiple shell fragment wound scars are not 
shown to be tender or painful, poorly nourished or to 
repeatedly ulcerate, and they do not limit function of any 
part of the veteran's body.

7.  The veteran is currently receiving the maximum schedular 
disability rating for tinnitus.

8.  The report of a March 1999 audiology examination 
conducted for VA purposes revealed average pure tone 
thresholds, at 1000, 2000, 3000, and 4000 Hz, of 16 decibels 
in the right ear and 35 decibels in the left ear, as well as 
speech discrimination ability that was 96 percent in the 
right ear and 88 percent in the left ear, which corresponds 
to level II hearing in the left ear.  

9.  The veteran is not service connected for any hearing loss 
in the right ear.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).  

2.  The criteria for an increased rating for multiple shell 
fragment wound scars of the neck, back, and both posterior 
arms have not been met. 38 U.S.C.A. 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic 
Codes 7803, 7804 (2000).

3.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2000).

4.  The criteria for a compensable rating for left ear 
hearing loss have not been met. 38 U.S.C.A. 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Although the regional office (RO) has not had an opportunity 
to consider this new law in the context of this claim, the 
record reflects that with respect to each of the claims on 
appeal, the requirements of this new law have been satisfied, 
and decisions may be entered with respect to them without 
referring the case to the RO for its consideration of the 
implication of the new law.  In this regard, the Board 
observes the veteran has been informed of that evidence which 
would be necessary to substantiate his claims, and the record 
includes the reports of examination conducted for VA purposes 
in connection with them.  It also contains the veteran's 
relevant treatment records, and there have been no assertions 
by either the veteran or his representative that additional 
relevant records are available.  Under these circumstances, 
the Board concludes that VA has met its duty to assist in 
developing the facts pertinent to these claims pursuant to 
the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, and that no further development in 
this regard is required.  


Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection for arthritis may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, disability which is proximately 
due to or the result of a service connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  

In this case, the veteran is apparently contending that he 
developed a disability of his cervical spine either as a 
result of his service connected shell fragment wounds, or due 
to an injury in service.  A review of his service medical 
records fails to disclose any on which he was treated for any 
cervical spine or neck complaints.  The report of the 
examination conducted in connection with the veteran's 
separation from service in 1969, revealed that the neck and 
spine were normal upon clinical evaluation.  Post service 
records reflect that the veteran was seen for back complaints 
in 1995, and although these records do not make clear where 
in the back this pain was located, in December of that year, 
the veteran underwent an anterior cervical diskectomy with 
fusion for cervical myelopathy.  There is nothing in this 
medical evidence to suggest, however, that the condition 
requiring this surgery was considered to be related to any 
in-service event, or to any of the veteran's service 
connected disabilities.  

In April 1999, the veteran's cervical spine was examined for 
VA purposes.  This confirmed the presence of a current neck 
disability as it revealed the veteran complained of some neck 
pain, stiffness and fatigue.  This also showed that range of 
motion of the neck caused some discomfort, and X-rays 
revealed degenerative changes of the spine with narrowed 
spaces between C4-7, as well as degenerative joint disease.  
The diagnosis, however, was simply stated as status post 
cervical surgery, with no opinion linking any current 
findings to either the veteran's period of service, or to his 
service connected disabilities.  

In addition to the aforementioned examination of the cervical 
spine, the veteran was also examined in April 1999, to 
determine the extent of impairment related to his service 
connected shell fragment wound scars.  The report from this 
examination included a comment from the examining physician 
regarding the relationship between the veteran's service 
connected scars and his back complaints.  This physician 
opined, however, that he did not think there was any 
relationship between the veteran's scars and his complaints 
of back pain.  

Under the circumstances set forth above, the Board can find 
no basis for establishing service connection for a cervical 
spine disability.  As previously stated, there is no record 
of any neck complaints noted in the service medical records.  
Likewise, although the veteran subsequently developed a 
cervical spine disability requiring surgery in 1995, this was 
approximately 26 years after the veteran's service discharge, 
and there has been no medical evidence introduced into the 
record, or which has been suggested could be obtained, that 
links the veteran's current cervical spine disability to 
either service or the veteran's service connected 
disabilities.  Indeed, the only medical opinion of record on 
this question shows that no relationship is considered to 
exist between the veteran's service connected fragment wound 
scars, and any back complaint.  In view of this, a basis upon 
which to establish service connection for a cervical spine 
disability has not been presented, and the veteran's appeal 
is denied.


Increased Ratings

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

a. Multiple Shell Fragment Wound Scars

Regarding this disability, the record reflects that the 
veteran first sought to establish service connection for 
lacerations he sustained in combat when he submitted an 
application for benefits in 1992.  Following the receipt of 
this application, the veteran was examined for VA purposes in 
October 1992.  This examination revealed the presence of 20 
well healed irregular scars, the largest of which was 5 
centimeters, located on the veteran's posterior neck, back, 
and posterior aspect of both arms.  In addition, X-rays 
confirmed the presence of small metallic fragments in the 
soft tissues of the elbow areas, and of the thoracic spine.  
After reviewing this evidence, (together with the evidence of 
the veteran's combat history), the RO awarded him service 
connection for his fragment wound scars, and assigned a 10 
percent disability evaluation.  

In connection with his current claim, the veteran was 
examined again for VA purposes in April 1999.  The report 
from this examination revealed that there was no evidence of 
any infection complaint or pains related to the scars at 
issue.  There was also no tenderness of any scar noted, and 
none were adherent, or ulcerated.  There was also no keloid 
formation, and the examiner observed that none of the scars 
interfered with any underlying function.  The diagnosis was 
"Multiple scars with no complications."  

In addition to the examination conducted in connection with 
the veteran's claim, the RO also obtained a number of private 
treatment records dated between 1994 and 1998.  Like the VA 
examination, however, none of these treatment records 
revealed any complaints or impairment that was considered to 
have been caused by any of the veteran's scars.  

The veteran's scars are evaluated under the provisions of 
38 C.F.R. Diagnostic Code 7804.  Under this code, a 10 
percent rating is assigned for scars that are superficial, 
tender and painful on objective demonstration.  This is the 
highest rating under this Code.  

Plainly, the criteria for even a compensable evaluation for 
the veteran's scars under Diagnostic Code 7804, are not met 
in this case.  None of the evidence obtained in connection 
with this claim demonstrates that any of the veteran's 
service connected scars are either tender or painful.  
Likewise, none of the evidence shows any of these scars to be 
poorly nourished or to repeatedly ulcerate as would be 
required for a compensable evaluation under the provisions of 
38 C.F.R. Diagnostic Code 7803.  Moreover, the evidence does 
not show any limitation of function of any part effected by a 
scar.  In view of this, there is no basis for assigning an 
increased schedular evaluation for the veteran's scars, and 
this claim is denied.

b. Tinnitus

The record with respect to this disability, shows that 
service connection for tinnitus was established in the May 
1999 rating action that is the subject of this appeal.  At 
the same time, the veteran was also assigned a 10 percent 
rating for this disability.  This was based on the report of 
a March 1999 examination conducted for VA purposes, wherein 
the veteran's complaints of tinnitus were documented, and his 
combat exposure to noise in service noted.  

Regarding the question of an increased rating, it was set 
forth above, that VA has established disability ratings which 
are intended to compensate a veteran for average impairment 
in earning capacity due to service connected disability. 38 
U.S.C.A. § 1155 (West 1991).  Under the applicable diagnostic 
criteria for evaluating tinnitus, a single 10 percent rating 
is the maximum evaluation.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260.  The veteran in this case is already receiving the 
maximum schedular evaluation under the applicable diagnostic 
criteria for tinnitus, and under these circumstances, there 
is no basis for assigning an increased schedular evaluation 
for this disability.  Accordingly, the veteran's appeal in 
this regard must be denied.  

c. Hearing Loss

Regarding the veteran's hearing loss, the evidence reflects 
that service connection for this disability was established, 
and the non-compensable evaluation currently assigned, by the 
rating action that is the subject of this appeal.  This 
followed an informal application for service connection for 
hearing loss received in November 1998.  In connection with 
that claim, the veteran was examined for VA purposes in March 
1999.  That examination included an audiological evaluation 
which showed average pure tone thresholds, at 1000, 2000, 
3000, and 4000 Hz, of 16 decibels in the right ear and 35 
decibels in the left ear, with speech discrimination ability 
that was 96 percent in the right ear and 88 percent in the 
left ear.  As to the left ear in particular, it was described 
as having normal hearing sensitivity which precipitously 
dropped at 3000 Hz and above to a moderately severe noise 
induced (sensorineural) hearing loss.  After reviewing this 
evidence in the context of the veteran's service history, 
service connection for his left ear hearing loss was granted 
as previously described.  

With respect to the evaluation of this disability, the 
applicable criteria to be considered are set forth in the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that, during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  In this regard, 
the U.S. Court of Appeals for Veterans Claims has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order), holding that, although 
certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.

The regulatory amendments noted above were obviously not in 
effect at the time the RO issued its May 1998 decision when 
assigning the noncompensable evaluation for the veteran's 
hearing loss and, therefore, would not have been applied by 
the RO in making its determination.  In view of that, the 
Board must consider whether or not the veteran would be 
prejudiced if we were to proceed with appellate consideration 
of the claim without first giving the RO the opportunity to 
consider the new regulations.  

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss, which are not shown to be present in this case.  
(The exceptional patterns addressed in that section are when 
the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.) 

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 
Vet.App. 203 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

With respect to the actual application of the criteria used 
for evaluating hearing loss in this case, it is observed that 
they make provision for a range of disability ratings, from 
noncompensable (zero percent) to 100 percent.  This is based 
upon impairment of hearing as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold as measured by pure tone audiometry 
in the frequencies of 1000, 2000, 3000, and 4000 hertz (Hz).  
The rating schedule establishes 11 levels of auditory acuity, 
designated from level I, for essentially normal hearing, to 
level XI, for profound deafness.  See 38 C.F.R. § 4.85 and 
Diagnostic Code 6100.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992).  Essentially, from Table VI, at 
38 C.F.R. § 4.85, or in some cases Table VIa, a Roman numeral 
designation (I through XI) for hearing impairment is 
obtained.  When using Table VI, this numeric designation of 
hearing impairment is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average.  
That Roman numeral designation is located on the Table at the 
point where the percentage of speech discrimination and pure 
tone threshold average intersect.  When using Table VIa, this 
numeric designation of hearing impairment is based only on 
pure tone threshold average, and is applicable when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  In 
either case, after obtaining the numeric designation of 
hearing impairment, reference is then made to Table VII to 
determine the actual disability percentage assigned in a 
particular case.  In this Table (Table VII) the horizontal 
row represents the ear having the better hearing, and the 
vertical column represents the ear having the poorer hearing.  
The percentage disability evaluation is located at the point 
in Table VII where the row and column intersect.

As set forth above, the findings reported on the examination 
of the veteran's hearing in March 1999, correspond to a level 
II hearing acuity in the left ear.  Since the level of 
hearing acuity in the right ear is not service connected, it 
is considered to be normal or level I.  [38 C.F.R. 
§ 4.85(f)].  The point of intersection on Table VII of the 
rating schedule for level I hearing in the better ear, and 
level II hearing in the other ear, which is used to arrive at 
the percentage of disability for hearing loss, reflects that 
a noncompensable evaluation is warranted.  This also appears 
to comport with the veteran's remarks that he was not having 
sufficient problems with his hearing loss to warrant a 
hearing aid at this point.  In any event, since the criteria 
for an increased schedular evaluation for hearing loss has 
not been shown, there is no basis for granting the benefit 
the veteran seeks in this regard, and his appeal is denied.

In reaching the foregoing decisions to deny increased ratings 
for the disabilities at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, however, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that these disabilities resulted in frequent 
periods of hospitalization.  Moreover, while these 
disabilities may have an adverse effect upon employment, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO, for referral of these issues to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted.


ORDER

Service connection for a cervical spine disability is denied.  

Entitlement to an increased rating for multiple shell 
fragment wound scars of the neck, back, and both posterior 
arms is denied.

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss is denied.  


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 



